       Case: 1:19-cv-02298-JG Doc #: 10 Filed: 02/21/20 1 of 2. PageID #: 86



                   IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF OHIO EASTERN DIVISION

THE NOCO COMPANY                                    Case No.:​ 1:19-cv-02298-JG
     Plaintiff,                                     Judge James S. Gwin
vs.

OJ COMMERCE, LLC et al.
      Defendants
________________________/

 DEFENDANTS OJ COMMERCE, LLC AND OJCOMMERCE.COM INC NOTICE OF
   SUPPLEMENTAL AUTHORITY IN SUPPORT OF ITS MOTION TO DISMISS
                    PLAINTIFF’S COMPLAINT

       Defendants OJ COMMERCE, LLC and OJCOMMERCE.COM, INC. (collectively

“Defendants”), respectfully submit supplemental authority in support of its motion to dismiss

Plaintiff’s complaint for lack of personal jurisdiction. The supplemental authority consists of an

opinion that was issued yesterday February 20, 2020, dismissing an identical complaint by the

same Plaintiff against another defendant, for lack of personal jurisdiction, case titled ​Noco

Company v. Doe, ​No. 1:19-cv-02260 (N.D. Ohio PACER No. 18). Copies of the complaint and

the order of dismissal by the Honorable Donald C. Nugent are hereby attached as exhibits.




                                          Page # 1 of 2
       Case: 1:19-cv-02298-JG Doc #: 10 Filed: 02/21/20 2 of 2. PageID #: 87



                                 CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on February 21, 2020, I caused the foregoing documents to be

served on all counsel of record via CM/ECF system.


       Respectfully submitted,


                     By: ​/s/ Shlomo Y Hecht
                     Admitted pro hac vice
                     Florida State Bar No.: 127144
                     Shlomo Y. Hecht, P.A.
                     3076 N Commerce Parkway
                     Miramar, FL 33025
                     Phone: 954-861-0025
                     Email: sam@hechtlawpa.com
                     Attorney for Defendants




                                        Page # 2 of 2
